Matter of Quail (2016 NY Slip Op 01679)





Matter of Quail


2016 NY Slip Op 01679


Decided on March 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SYLVIA O. HINDS-RADIX, JJ.


2007-00123	ON MOTION

[*1]In the Matter of James J. Quail, admitted as James Joseph Quail, a suspended attorney. Grievance Committee for the Tenth Judicial District, petitioner; James J. Quail, respondent. (Attorney Registration No. 3012267)




DECISION & ORDERMotion by James J. Quail for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Quail was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 12, 2000, under the name James Joseph Quail. By decision and order on application of this Court dated March 9, 2007, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Quail based on acts of professional misconduct alleged in a verified petition dated December 28, 2006, and the issues raised were referred to John P. Clarke, Esq., as Special Referee, to hear and report. By opinion and order of this Court dated September 29, 2009, Mr. Quail was suspended from the practice of law for a period of five years based on 26 charges of professional misconduct (see Matter of Quail, 68 AD3d 16). By decision and order on motion of this Court dated April 6, 2015, Mr. Quail's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Quail's current character and general fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, James Joseph Quail is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of James Joseph Quail to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and HINDS-RADIX, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court